Citation Nr: 0944462	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1963 
to September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a May 2008 decision, the Board denied the Veteran's claim 
for service connection for left ear sensorineural hearing 
loss.  The Veteran then appealed the Board's May 2008 denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2009, the Court issued an order granting a 
Joint Motion for Remand, vacating the portion of the Board's 
May 2008 denial regarding the issue of left ear sensorineural 
hearing loss, and remanding the instant claim for further 
development.  

The instant case returned before the Board in August 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The case is once again before 
the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in August 2009 with instructions to the AOJ to provide the 
Veteran with a VA examination to determine whether the 
Veteran's left ear sensorineural hearing loss is 
etiologically related to his active duty service.

A review of the claims file indicates that the Veteran was 
informed by letter dated September 22, 2009, that his local 
VA medical facility would notify him of the date, time and 
place of his VA examination.  However, there is no indication 
a VA examination has been scheduled.  Further, records 
indicate a VA audiological examination requested on September 
21, 2009, remains pending.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination to determine 
the nature and etiology of any left ear 
hearing loss.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report must reflect 
that such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should provide an opinion as 
to whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current left ear hearing loss 
is etiologically related to the 
Veteran's active military service, to 
include any in- service noise exposure.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



